DETAILED ACTION
This action is in response to the Application filed on 05/06/2021.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 08/24/2021 is/are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement(s) is/are being considered by the examiner.

Priority
Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d).  

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.


Claim Objections
Claim(s) 1 is/are objected to because of the following informalities:  
Claim 1 recites “the output load current and an ideal operating frequency” in line 2 – 3 of page 22. It appears that it should be “the load current of the output load and an ideal operating frequency”, since a second load current is claimed in line 24 of page 21. Support is found in Fig. 2 at element PSC, see line 15 of page 14 of the Specifications. 
Appropriate correction is required.


Allowable Subject Matter
Claims 1 – 10 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
The primary reason for the indication of the allowability of claim 1 is the inclusion therein, in combination as currently claimed as a whole, of the limitation of “a control circuit including: a voltage feedback unit configured to detect an output voltage of the output circuit; a first calculation module configured to calculate an operating frequency based on a difference between the output voltage and a reference voltage; a current feedback unit configured to detect a load current of the output load and a second load current provided by the second converter module; a second calculation module configured to calculate a first phase shift angle according to the output load current and an ideal operating frequency; a third calculation module configured to calculate a second phase shift angle according to a difference between a half of the output load current and the second load current; and a pulse width modulation (PWM) module configured to generate, according to the operating frequency and the first phase shift angle, a first switch signal group for driving the three-phase full bridge circuit of the first converter module and a first rectifier switch signal group for driving the three-phase rectifier circuit of the first converter module, and generate, according to the operating frequency, the second phase shift angle and an interleaved control phase, a second switch signal group for driving the three-phase full bridge circuit of the second converter module and a second rectifier switch signal group for driving the three-phase rectifier circuit of the second converter module; wherein a phase difference between the first switch signal group and the second switch signal group is 30 degrees, a phase difference between the first switch signal group and the first rectifier switch signal group is the first phase shift angle, and a phase difference between the second switch signal group and the second rectifier switch signal group is the second phase shift angle”.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US Pub. No. 2022/0014099 discloses a multi-phase DC/DC converter and a control method that can offer a wide range of voltage conversion ratio by substantially reducing the switching frequency range, resulting in performance improvement. Reduction in the switching frequency range is achieved by controlling the output voltage or current with a combination of variable duty ratio, variable frequency, and delay-time control.
US Pub. No. 20200274443 discloses a three-phase DC-DC converter that provides a wide range of voltage ratio between the primary-side power supply and the secondary-side power supply.
US Pub. No. 20210366645 discloses a resonant three-phase DC-DC converter.
US Pub. No. 20210099097 discloses a resonant three-phase DC-DC converter.

This application is in condition for allowance except for the following formal matters: Claims Objections set forth above.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alex Torres-Rivera whose telephone number is (571)272-5261. The examiner can normally be reached M-F 9:00-5:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MONICA LEWIS can be reached on (571) 272-1838. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEX TORRES-RIVERA/Primary Examiner, Art Unit 2838